Title: To James Madison from William Kirkpatrick, 7 March 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 7 March 1801
					
					The Schooner Samuel being on the departure for Boston, I have only time to enclose Copy of a Letter, which I have this moment Received from Consul O Brien of Algiers dated 17 Ulto. to which I refer you.  I have the Honor to be with much Respect, Sir Your most obt he. S.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
